Title: Thomas Jefferson to Benjamin Galloway, 2 February 1812
From: Jefferson, Thomas
To: Galloway, Benjamin


          
                  Sir 
                   
                     Monticello 
                     Feb. 2. 12.
          
		  
		  
		  
		  
		  
		  
		  
		  I duly recieved your favor of the 1st 
                  ult. together with the volume accompanying it, for which I pray you to accept my thanks, and to be so kind as to convey them to mrs Debutts also, to whose obliging care I am indebted for it’s transmission. but especially my
			 thanks are due to the Author himself for the honorable mention he has made of me. with the exception of two or three characters of greater eminence in the revolution we formed a group of fellow laborers in the common cause, animated by a common zeal and claiming no distinction of one over another.
          The spirit of freedom breathed thro’ the whole of mr Northmore’s composition is really worthy of the purest times of Greece and Rome. 
		  
		  
		  it would have been recieved in England in the days of Hampden & Sidney with more favor than at this time. it marks a high and independant mind in the author, one
			 capable of rising above the partialities of country, to have seen in the adversary cause that of justice and freedom, and to have estimated fairly the motives and actions of those 
			 engaged in it’s support. 
                     I
			 hope & firmly believe that the whole world will, sooner or later, feel benefit from the issue of our assertion of the rights of man. altho’ the horrors of the French revolution have damped
			 for a
			 while the ardor of the patriot in every country, yet it is not extinguished; it will never die. the sense of right has been  excited in every breast, and the spark will be rekindled by the very oppressions of that detestable tyranny employed to quench it. the
			 errors of the honest patriots of France, & the crimes of her Dantons & Robespierres, will be forgotten in the more encouraging contemplation of our sober example and steady march to our object. hope will
			 strengthen the presumption that what has been done once may be done again.As you have been the channel of my recieving this mark of attention from mr Northmore, I must pray you to be that of conveying to him my thanks, and an assurance of the high sense I have of the merit of his work and of it’s tendency to cherish the noblest virtues of the
			 human character.
		  
          
                     
                     On the political events of the day I have nothing to 
                  say communicate. I have retired from them, and given up newspapers for more classical reading. I add therefore only the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        